WOODLEY, Commissioner.
Relator presented to Honorable Robert A. Hall, Judge of Criminal District Court of Dallas County, his application for ha-beas corpus alleging that he was illegally restrained of his liberty by the Sheriff of Dallas County.
Judge Hall ordered that relator be produced before him for hearing of his application for release, and as a result of such hearing entered judgment finding that relator was legally held in custody, denied his prayer for release, and remanded relator to the custody of the sheriff to be delivered to the agent and authorities of the State of Kansas to be returned to that state.
Relator appealed from such order and was released upon recognizance to abide the judgment of this court.
No statement of facts appears in the record, and we find no showing that the trial judge erred in the judgment pronounced. In the absence of such a showing, we must presume that the judgment is correct.
The judgment remanding relator to the custody of the officers to be returned to the State of Kansas is affirmed.
Opinion approved by the Court.